                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA, FOR
THE USE AND BENEFIT OF SEEDORFF
MASONRY, INC.,                                                            8:18CV21

                       Plaintiff,                            FINAL PROGRESSION ORDER

        vs.

ARCHER WESTERN CONSTRUCTION,
LLC, and TRAVELERS CASUALTY AND
SURETY COMPANY OF AMERICA,

                       Defendants.

        This matter came before the court on the Plaintiff’s Motion to Amend to Order Setting
Final Schedule for Progression of a Case (Filing No. 37). After review of the motion, the Court
finds good cause to extend the case progression deadlines. Accordingly,

        IT IS ORDERED that the Plaintiff’s Motion to Amend to Order Setting Final Schedule
for Progression of a Case (Filing No. 37) is granted, and the following case progression deadlines
shall apply:

       1)      The jury trial of this case remains set to commence before Robert F. Rossiter, Jr.,
               United States District Judge, in Courtroom 4, Roman L. Hruska Federal
               Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on October 15,
               2019, or as soon thereafter as the case may be called, for a duration of four (4) trial
               days. This case is subject to the prior trial of other civil cases that may be scheduled
               for trial before this one. Jury selection will be held at the commencement of trial.

       2)      The Pretrial Conference remains scheduled before the undersigned magistrate
               judge on September 27, 2019, at 11:00 a.m., in chambers. The parties’ proposed
               Pretrial Conference Order and Exhibit List(s) must be emailed to
               nelson@ned.uscourts.gov, in Word format, by 3:00 p.m. on September 20, 2019.

       3)      The deadline for completing written discovery under Rules 33, 34, and 36 of the
               Federal Rules of Civil Procedure is July 3, 2019. Motions to compel discovery
               under Rules 33, 34, and 36 must be filed by July 17, 2019.
               Note: A motion to compel, to quash, or for a disputed protective order shall not be
               filed without first contacting the chambers of the undersigned magistrate judge to
               set a conference for discussing the parties’ dispute.
         4)       The deadlines to complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            Plaintiff’s rebuttal:                          June 15, 2019

         5)       The deposition deadline is July 17, 2019.

         6)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is July 17, 2019.

         7)       Motions in limine shall be filed seven (7) days before the pretrial conference. It is
                  not the normal practice to hold hearings on motions in limine or to rule on them
                  prior to the first day of trial. Counsel should plan accordingly.

         8)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         9)       All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge, including all requests for changes of trial dates.
                  Such requests will not be considered absent a showing of due diligence in the timely
                  progression of this case and the recent development of circumstances, unanticipated
                  prior to the filing of the motion, which require that additional time be allowed.


         Dated this 10th day of May, 2019.
                                                                 BY THE COURT:


                                                                 s/ Michael D. Nelson
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
